BOYD, Justice
(dissenting):
I respectfully dissent.
This Court has power to reverse decisions of the Public Service Commission only when there is a violation of law or an abuse of discretion. Neither is present here, and we therefore have no authority to substitute our discretion for that of the Public Service Commission.
As to the merits of the case, the petitioner has not shown any unique reason to be exempted from the rule requiring all utility companies to make annual reports at the same time. If all others can comply with this, petitioner should do likewise.
It is common knowledge that it costs Florida taxpayers less money to consider all the reports at the same time than separately. Why should just one utility company be given preferential treatment not accorded to all others? Obviously, the equal protection of law provisions of our constitutions will permit all other utility companies to receive the same exceptional treatment and thus increase the cost of government.
The rule relied upon by the Public Service Commission was legally adopted. It is fair, equal, and just. It should not be ignored by this Court.
I dissent.
ROBERTS, J., concurs.